DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/19/2021 has been entered.  Claims 14, 12-14, 16, and 18-29 remain pending in the present application. Claims 12-14, 16 and 18-20 remain withdrawn as being non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 1, 21, 23, 25 and 29; where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rabbet feature” in claims 1, 21, 23, 25 and 29 is used by the claim to mean “protruding 
Re. Cl. 25, the limitation “the adaptor plate has a structural foot-facing side including a first rabbet feature and a second rabbet feature,” renders the claim indefinite in the Examiner’s position.  Claim 25 depends from claim 23 which establishes “at least one rabbet feature” in Line 7 in a general sense since it is not established which side the “at least one rabbet feature” is located on.  Then, when claim 25 establishes “a first rabbet feature and a second rabbet feature” it is unclear if the Applicant is trying to modify the “at least one rabbet feature” or establish two additional rabbet features since the claims do not link the two references to the rabbet feature and conversely, the claims do not clearly state that they are different features on different sides.  Therefore, the limitation is indefinite in the Examiner’s position.  It is suggested that the Applicant amend the claims to clarify if they are the same features or different features.
Re. Cl. 27, similarly to as discussed above in reference to claim 25, the limitation “the adaptor plate has a rail structure-facing side including a first recess portion and a second recessed portion,” renders the claim indefinite in the Examiner’s position.  Claim 27 depends from claim 23 which establishes “at least one recessed portion” in Line 6 in a general sense since it is not established which side the “at least one recessed portion” is located on.  Then, when claim 27 establishes “a first recessed portion and a second recessed portion” it is unclear if the Applicant is trying to modify the “at least one recessed portion” or establish two additional recessed portions since the claims do not link the two references to the recessed portions and conversely, the claims do not 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Short US 596280 (hereinafter Short) in view of Wells US 5815992 (hereinafter Wells).
Re. Cl. 1, Short discloses: A generator system (Fig. 1) comprising: an electrical generator (interior components of C, fig. 1); a generator casing (see C, Fig. 1) disposed around the electrical generator (see Fig. 1); a rail structure (c, Fig. 1) axially disposed on an outer surface of the generator casing (see Fig. 1); an adaptor plate (G, Fig. 1) coupled to the rail structure (see Fig. 1); and a structural foot (D, Fig. 1) coupled to the(see Fig. 1), wherein the adaptor plate has a rail structure-facing side and an opposite, structural foot-facing side (see Fig. 1, side of G facing c and side of G facing D),.
Re. Cl. 4, Short discloses: the rail structure is disposed on a length-wise side of the generator (see Fig. 2, the rail structure c extend in a length direction): the adaptor plate is disposed on the length-wise side of the generator (see Fig. 2, similarly, the plate G extends in a length direction): and the structural foot is disposed on the length-wise side of the generator (see Fig. 2, the foot D extends in a length direction).
(Fig. 1) which includes an adaptor plate (12, Fig. 1) which couples to a structural foot member (16, Fig. 1); wherein the adaptor plate has two opposite sides (see Fig. 1 and 4).  Re. Cl. 1, Wells discloses a structural foot facing side (see Fig. 1, side with 18, 20, 22, 24, 26, 28); wherein the structural the structural foot-facing side includes a first rabbet feature and a second rabbet feature (see two of 18, 20, 24, 26 and 28 Fig. 1) radially spaced from the first rabbet feature (see Fig. 1, the different steps (18, 20, 22, 24, 26 and 28, have different vertical heights and therefore are radially spaced from one another), the first and the second rabbet features each including a respective plurality of holes entirely disposed therethrough (see Fig. 1, 54s are located entirely in each respective step).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Short device to have the shim (G) replaced by the shim arrangement of Wells to provide a height adjustable shim would eliminate the need for numerous shims to be present.  In other words, the proposed modification would not require the installer to carry a large number of shims to accommodate various heights, but would be able to only carry the Wells shim, since the height adjustable capabilities of Wells are inherent.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Wells as applied to claims 1 and 4 above, and further in view of Davi US 2016/0161048 (hereinafter Davi).

    PNG
    media_image1.png
    517
    847
    media_image1.png
    Greyscale

Re. Cl. 3, the combination of Short in view of Wells discloses the general use of an electric generator but does not disclose a trunnion protruding radially from the generator casing; and a mounting plate disposed at an interface between the trunnion and the generator casing.  Davi discloses a generator system (Fig. 2) comprising various constituent parts (see Fig. 2).  Re. Cl. 3, Davi discloses a trunnion protruding radially from the generator casing; and a mounting plate disposed at an interface between the trunnion and the generator casing (see annotated figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Short generator to include the trunnion . 
Allowable Subject Matter
Claims 23-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 21-22, 24, 26, and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martinson US 2777665, Swan US 20140250915 and Golinkin US 20080317591 discloses other adapter plate devices which are particularly pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632